Case 1:21-cv-21013-CMA Document 1 Entered on FLSD Docket 06/02/2020 Page 1 of 19

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

HENRY DESHOTEL, CIVIL ACTION NO:
DRY BAYOU ENTERPRISES, LLC, JASON DUTIL,

BRET HANCHEY AND JEFF HANCHEY,

AND BAMBOO FARM ENTERPRISES, LLC,

BLAKE MCMANUS AND MARK THOMPSON,

HASC RENTALS, LLC AND HASC BAMBOO, LLC,

AND PLANTATION TRACE DEVELOPMENT, LLC

VERSUS JUDGE:
ONLYMOSO USA CORP. AND MAGISTRATE:
ABC INSURANCE COMPANY

RA oe ee Ro i ee a a a ae ake oe ee oe a a oe of 2 a 2 2 Eo a oe 2 eof oo oe ofa ok oo ope eo ok ae ak ok ake foodies ake

COMPLAINT
NOW COMES PLAINTIFFS, HENRY DESHOTEL, DRY BAYOU ENTERPRISES,
LLC, JASON DUTIL, BRET HANCHEY AND JEFF HANCHEY AND BAMBOO FARM
ENTERPRISES, LLC, BLAKE MCMANUS AND MARK THOMPSON, HASC RENTALS,
LLC AND HASC BAMBOO, LLC, AND PLANTATION TRACE DEVELOPMENT, LLC,

through undersigned counsel, who do allege, and represent as follows:

I. THE PARTIES

1.1 Plaintiff HENRY DESHOTEL, a person of the full age of majority and domiciled

in the Parish of Avoyelles, Louisiana.

1.2 Plaintiff, DRY BAYOU ENTERPRISES, LLC, a Louisiana limited liability
company organized under the laws of the State of Louisiana with its principal place of business

in the Parish of Avoyelles, Louisiana.
Case 1:21-cv-21013-CMA Document 1 Entered on FLSD Docket 06/02/2020 Page 2 of 19

1.3 Plaintiff, JASON DUTIL, a person of the full age of majority and domiciled in the

Parish of Vermilion, Louisiana.

14 Plaintiff, BRET HANCHEY, a person of the full age of majority and domiciled in

the Parish of Beauregard, Louisiana.

1.5 Plaintiff, JEFF HANCHEY, a person of the full age of majority and domiciled in

the Parish of Beauregard, Louisiana.

16 Plaintiff; BAMBOO FARM ENTERPRISES, LLC, a Louisiana limited liability
company organized under the laws of the State of Louisiana with its principal place of business

in the Parish of Beauregard, Louisiana.

1.7 Plaintiff, BLAKE MCMANUS, a person of the full age of majority and domiciled

in the Parish of Franklin, Louisiana.

1.8 Plaintiff, MARK THOMPSON, a person of the full age of majority and domiciled

in the Parish of Franklin, Louisiana.

19 Plaintiff, HASC RENTALS, LLC, a Louisiana limited liability company
organized under the laws of the State of Louisiana with its principal place of business in the

Parish of Lafourche, Louisiana.

1.10 Plaintiff, HASC BAMBOO, LLC, a Louisiana limited liability company
organized under the laws of the State of Louisiana with its principal place of business in the

Parish of Lafourche, Louisiana.

1.11 Plaintiff, PLANTATION TRACE DEVELOPMENT, LLC, a Louisiana limited
liability company organized under the laws of the State of Louisiana with its principal place of

business in the Parish of Lafourche, Louisiana.
Case 1:21-cv-21013-CMA Document 1 Entered on FLSD Docket 06/02/2020 Page 3 of 19

Sometimes collectively referred to as (“Plaintiffs”)

1.12 Defendant, OnlyMoso USA CORP. (“OnlyMoso”) is a corporation organized and
existing under the laws of the State of Florida, with its principal place of business located at 4577
N Nob Hill Road, Suite 207, Sunrise, Florida 33351. OnlyMoso may be served through its

registered agent for service of process, Santucci Priore, P.L. 200 South Andrews Avenue, Suite

100, Fort Lauderdale, Florida 33301,

1.13 Defendant, ABC INSURANCE COMPANY, an unknown insurance company

licensed and insurer for OnlyMoso USA CORP. doing business in the State of Louisiana.

I. JURISDICTION AND VENUE

2.1 Pursuant to 28 U.S.C.A. § 1332{a), this court has original jurisdiction of this
action, in that the amount in controversy exceeds $75,000, exclusive of interest and costs, and is

between parties who are completely diverse.

2.2 Pursuant to 28 U.S.C.A. § 1391(b), venue lies in the Western District of Louisiana
in that Defendant conducts business here, sells, markets, distributes bamboo plants here, derived
substantial revenue here and a substantial part of the events or omissions giving rise to Plaintiffs’

claims occurred in this District.

Il. FACTUAL ALLEGATIONS

3.1 Plaintiffs seek damages from Defendant under legal theories of negligence,
breach of contract, breach of implied warranty of merchantability, breach of implied warranty of
fitness for a particular purpose, breach of express warranty, redhibition, negligent

misrepresentation, fraud, negligent interference with prospective economic opportunities,

3
Case 1:21-cv-21013-CMA Document 1 Entered on FLSD Docket 06/02/2020 Page 4 of 19

tortuous interference with business relationships, and for all damages including the purchase
price, labor, equipment and supplies, personal time and labor, loss of profits, insurance

premiums, mental and emotional distress and pre-judgment and post-judgment interest.

3.2 At all times relevant, Defendant OnlyMoso held itself out as a designer,
developer, marketer, manufacturer, distributor, cultivator, producer and seller of agricultural

bamboo plants and bamboo cultivation techniques.

3.3. OnlyMoso designed, bred, developed and cultivated a variety of bamboo plants

known as Asper and Moso.

3.4 Plaintiff, HENRY DESHOTEL, entered into an agreement with OnlyMoso to

purchase and purchased bamboo plants from OnlyMoso to be grown in Avoyelles Parish,

Louisiana.

3.5 Plaintiff, DRY BAYOU ENTERPRISES, LLC, entered into an agreement with
OnlyMoso to purchase and purchased bamboo plants from OnlyMoso to be grown in Avoyelles

Parish, Louisiana.

3.6 Plaintiff, JASON DUTIL, entered into an agreement with OnlyMoso to purchase

and purchased bamboo plants from OnlyMoso to be grown in Vermilion Parish, Louisiana.

3.7 Plaintiffs, BRET HANCHEY and JEFF HANCHEY, entered into an agreement
with OnlyMoso to purchase and purchased bamboo plants from OnlyMoso to be grown in
Beauregard Parish, Louisiana and conducted farming operations through their Louisiana Limited

Liability Company, Bamboo Farm Enterprises, LLC.
Case 1:21-cv-21013-CMA Document 1 Entered on FLSD Docket 06/02/2020 Page 5 of 19

3.8 Plaintiffs, BLAKE MCMANUS and MARK THOMPSON, entered into an

agreement with OnlyMoso to purchase and purchased bamboo plants from OnlyMoso to be

grown in Franklin Parish, Louisiana.

3.9 Plaintiff, HASC RENTALS, LLC, entered into an agreement with OnlyMoso to
purchase and purchased bamboo plants from OnlyMoso to be grown in Avoyelles Parish,
Louisiana and conducted farming operations through their Louisiana Limited Liability Company,

HASC Bamboo, LLC.

3.10 Plaintiff, PLANTATION TRACE DEVELOPMENT, LLC, entered into an
agreement with OnlyMoso to purchase and purchased bamboo plants from OnlyMoso to be

grown in Assumption Parish, Louisiana.

3.11 Plaintiffs all purchased Asper and Moso bamboo plants from Defendant for

commercial purposes.

3.12 OnlyMoso represented and warranted to Plaintiffs that Asper and Moso were

varieties of bamboo plants that:

(a) Were suitable to be grown for commercial purposes in the parishes of Louisiana

in which each Plaintiff planted the bamboo plants.

(b) Would produce a high yield of bamboo shoots for consumption and culm
(“trunks”) for commercial application such as furniture, flooring, construction,

textile, cosmetics and numerous other items.
(c) Were provided with a OnlyMoso quality certification.

(d) Would mature after 4 to 5 years from planting and continually produce for 80

100 years.
Case 1:21-cv-21013-CMA Document 1 Entered on FLSD Docket 06/02/2020 Page 6 of 19

3.13 OnlyMoso guaranteed that OnlyMoso bamboo products (trunks and shoots) will

always be purchased at the best market price.

3.14 OnlyMoso guaranteed that the bamboo cane and shoots produced by Plaintiff
would be purchased by OnlyMoso for no less than $1.00 per pound for shoot and
$180.00 per ton for timber or 30% less than brokered wholesale cost whichever is

more and/or a price determined as per stock market quotations.

3.15  OnlyMoso agreed to assist Plaintiffs in cultivating and taking care of their

plantations by putting specialized consultants at Plaintiffs disposal.

3.16 In reliance on Defendant’s representations, each Plaintiff ordered either Asper or

Mosc plants from Defendant.

3.17 Plaintiffs planted and cultivated the bamboo plants in accordance with

OnlyMoso’s recommendations and specifications and generally accepted agricultural practices.

3.18 Neither the Asper nor Moso plants performed in accordance with OnlyMoso’s

representations and warranties or specifications. Specifically, the bamboo plants:
(a) Died due to improper shipping;
(b) Died due to improper cultivation recommendations;

(c) Died during the winter resulting in substantial losses of the stalks rendering the

plants not commercially viable;

(d) That survived winter were damaged beyond commercial usefulness.
Case 1:21-cv-21013-CMA Document 1 Entered on FLSD Docket 06/02/2020 Page 7 of 19

3.19 It has been determined that the variety of bamboo plants, Asper and Moso, sold to
Plaintiffs are not suitable to be grown in the parishes in Louisiana where Defendant OnlyMoso

recommended and Plaintiffs attempted to grow the plants.

3.20 The defects in the bamboo plants existed prior to and at the time of the sale the

plants by Defendant to Plaintiffs and were caused by or due to any fault of the Plaintiffs.

3.21 OnlyMoso, as the manufacturer/grower of the bamboo plants, had knowledge of
the aforementioned vices and defects in the plants prior to the time of sale. None of these vices
and defects were disclosed by OnlyMoso to Plaintiffs. The vices and defects have rendered the
bamboo plants useless to Plaintiffs, and Plaintiffs would not have purchased these plants had

they known of the vices and defects.

3.22 These vices were not apparent or discoverable by plaintiffs on simple inspection

prior to the time of delivery or on planted.

3.23. As the direct and proximate consequence of Defendant’s wrongful conduct in
connection with the marketing, and sale of OnlyMoso’s bamboo, as alleged, Plaintiffs have
suffered general and special damages which include, without limitation, the following: the
purchase price, labor, fertilizer, fuel, utilities, labor, insurance premiums, loss of profits, and
personal time and labor, damages for mental pain and anguish interest and for all other losses

shown at the time of trial.

IV. CAUSES OF ACTION
COUNT I

NEGLIGENCE
Case 1:21-cv-21013-CMA Document 1 Entered on FLSD Docket 06/02/2020 Page 8 of 19

4.1 Plaintiffs reallege and incorporate by reference the allegations of the preceding

paragraphs of this Complaint as though fully set forth here.

4.2 At all times material hereto, Defendant, OnlyMoso was libel and/or owed the
Plaintiffs, who would reasonably plant Asper and/or Moso bamboo, a duty to use reasonable care
in the design, manufacture, testing, preparation, cultivation and/or distribution relative to the

utilization of said bamboo plants.

4.3. Defendant owed Plaintiffs a duty of care in connection with the design,
development, manufacture, production, cultivation, marketing, sale, specification and

recommendations of OnlyMoso’ bamboo plants.

4.4 OnlyMoso was negligent in that their actions fell below acceptable standards of
care in one or more of the following respects:

a. Manufacturing, producing, promoting, formulating, creating and/or designing its
plants without thoroughly testing the plants;

b. Failing to research and/or make reasonable tests or inspection to discover that the
bamboo plants were efficient and effective;

c. Failing to properly inspect, market and distribute the bamboo plant;

d. Marketing, advertising and placing the bamboo plants into the stream of
commerce knowing that the bamboo plants were of a deficient and defective
nature;

e. Such other negligence as discovery may indicate.
Case 1:21-cv-21013-CMA Document 1 Entered on FLSD Docket 06/02/2020 Page 9 of 19

COUNT II

BREACH OF CONTRACT

4.5 Plaintiffs reallege and incorporate by reference the allegations of the preceding

paragraphs of this Complaint as though fully set forth here.

4.6 Plaintiffs purchased OnlyMoso bamboo plants from Defendant under the terms of
the parties’ contract and agreed to pay for the bamboo plants and Defendant agreed to sell and

deliver the bamboo plants to Plaintiffs.

4.7 Plaintiffs performed all things that were required to be performed under the
contract between Plaintiffs and Defendant except for those things they had been prevented or

excused from performing by Defendant.

4.8 Defendant breached the contract by failing to provide correct specifications and
recommendations for the cultivation of the bamboo plants and selling Plaintiffs defective plants

which were unsuitable to be grown in the Parishes which they were sold to be planted.

COUNT III
BREACH OF IMPLIED WARRANTY OF MERCHANABILITY
4.9 Plaintiffs reallege and incorporate by reference the allegations of the preceding

paragraphs of this Complaint as though fully set forth here.

4.10 OnlyMoso is a merchant of agricultural bamboo plants, including Asper and

Mose that it sold to Plaintiffs.

4.11 Plaintiffs purchased the Asper and Moso bamboo plants that were manufactured

by and placed into the stream of constant commerce by defendant OnlyMoso.
Case 1:21-cv-21013-CMA Document 1 Entered on FLSD Docket 06/02/2020 Page 10 of 19

4.12 The Defendant should have known the purpose for which the Asper and Moso
plants were intended to be utilized.

4.13 The Defendant implied and warranted to the public, including the Plaintiffs, that
the said Asper and Moso bamboo plants were merchantable, reasonably fit for the specific
purpose for which the Defendant normally sold the product and for which the purchasers bought
the product.

4.14 The Plaintiffs relied upon the Defendant’s warranty, skill and judgment to design,
manufacture and furnish a suitable bamboo plant for its intended purpose.

4.15 As a result of negligence, or alternatively intentional conduct, OnlyMoso
breached the implied warranty of merchantability in that the Asper and Moso bamboo plants
were defective, deficient and not of merchantable quality and not reasonably fit for the specific

purpose for which it was sold and intended to be used.

COUNT IV

BREACH OF IMPLIED WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE

4.16 Plaintiffs reallege and incorporate by reference the allegations of the preceding

paragraphs of this Complaint as though fully set forth here.

4.17 Plaintiffs purchased the Asper and Moso bamboo manufactured by and placed in
the stream of commerce by the Defendant.

4.18 The Defendant knew or should have known the purpose for which the bamboo
plants were required and intended to be utilized.

4.19 The Defendant implied and warranted to the public, including the Plaintiffs, that

the said Asper and Moso bamboo plants were merchantable, reasonably fit for the uses intended,

10
Case 1:21-cv-21013-CMA Document 1 Entered on FLSD Docket 06/02/2020 Page 11 of 19

reasonably fit for the specific purpose for which the Defendant normally sold the product and for
which the purchasers bought the product.

4.20 Plaintiffs relied on OnlyMoso’s warranty, skill and judgment to design,
manufacture and furnish a suitable bamboo plant and cultivation requirements for its intended
purpose.

4.21 As a result of negligence, or alternative intentional conduct, OnlyMoso breached
the implied warranty of fitness for particular purpose in that the Asper and Moso bamboo plants
were defective, deficient and not of merchantable quality and not reasonably fit for the purpose

for which the bamboo plants were sold and intended to be used.

COUNT V

BREACH OF EXPRESS WARRANTY

4.22. Plaintiffs reallege and incorporate by reference the allegations of the preceding

paragraphs of this Complaint as though fully set forth here.

4.23 As a result of negligence, or alternatively intentional conduct, the Defendant
expressly warranted through written materials, oral representations, and/or advertising and/or
documentation accompanying the product that the Asper and Moso bamboo plant plants were
appropriate for the use for which it is intended to be used.

4.24 In particular, Defendant represented and warranted to Plaintiffs that Asper and
Moso:

(a) Were suitable for growing in the parishes wherein Plaintiffs planted the crop;

(b) Produced a high yield crop of shoots and timber in 2-3 years for Asper and 3 — 4

years for Moso;

11
Case 1:21-cv-21013-CMA Document 1 Entered on FLSD Docket 06/02/2020 Page 12 of 19

(c) Produced a plant with a long life with the average plantation or farm enjoying a

life span of 80 — 100 years

4.25 The Plaintiffs relied upon the express warranties, affirmations, representations of
manufacturer, relative to the purchase and utilization of the product known as Asper and Moso.

4.26 The Defendant breached its express warranties in that the product known as Asper
and Moso did not conform to the representations of fact may by the OnlyMoso, orally or in
writing, based on historical use of said product, in connection with the sale of the product known
Asper and Moso on which the Plaintiffs relied in the purchase and use of the product.

COUNT VI
REDHIBITION

4.27 Plaintiffs reallege and incorporate by reference the allegations of the preceding

paragraphs of this Complaint as though fully set forth herein.

4.28 At all times relevant, OnlyMoso was engaged in the business of designing,
breeding, developing, cultivation, production, handling, marketing, distributing, and selling

bamboo plants including Asper and Moso.

4.29 Although Plaintiffs prepared the soil, planted and cultivated the plants according
to Defendant’s recommendations and generally accepted agriculture practices the vast majority

of the bamboo plants failed to grow to a commercially viable product.

4.30 The defects in the Asper and Moso plants existed prior to and at the time of the

sale of the plants by Defendant and were not caused by any fault of the Plaintiffs.

12
Case 1:21-cv-21013-CMA Document 1 Entered on FLSD Docket 06/02/2020 Page 13 of 19

4.31 Defendant, as the manufacturer/grower of the Asper and Moso plants, had
knowledge of the aforementioned vices and defects in the plants prior to and at the time of sale.

None of these vices and defects were disclosed by Defendant to Plaintiffs prior to the sale.

4.32 These vices and effects have rendered the Asper and Moso plants useless to the
Plaintiffs, and Plaintiffs would not have purchased the plants had they known of the vices and
defects.

4.33, These vices and defects were not apparent nor discoverable by Plaintiffs on
simple inspection prior to and at the time of the sale.

4.34 Because of the aforementioned vices and defects, Plaintiffs are entitled to a
rescission of the sale of the Asper and Moso plants together with Plaintiffs being reimbursed by
Defendant for damages set forth herein including attorney fees.

4.35 In the alternative, and only in the event that this Honorable Court finds that the
aforementioned vices and defects do not entitle Plaintiffs to complete rescission of the sale of the
defective Asper and Moso, then Plaintiffs show that the vices and defects entitle Plaintiffs to
judgment against the Defendant for a reduction of the purchase price, together with all of the
expenses and damages incurred by Plaintiffs set forth herein together with reasonable attorney

fees to be paid by Defendant.
COUNT VII
NEGLIGENT MISREPRESENTATION

4.36 Plaintiffs reallege and incorporate by reference the allegations in the previous

paragraphs of this Complaint as though fully set forth herein.

13
Case 1:21-cv-21013-CMA Document 1 Entered on FLSD Docket 06/02/2020 Page 14 of 19

4.37 OnlyMoso represented to Plaintiffs that the Asper and Moso it was selling to the
Plaintiffs were of suitable to be grown in the parishes wherein the Plaintiffs planted the bamboo
plants.

4.38 The Defendant represented to Plaintiffs that the Asper and Moso plants would
produce a viable commercial crop and did so without any reasonable grounds for believing this
statement to be true.

4.39 Defendant made these representations with the intent Plaintiffs rely on them.

4.40 OnlyMoso has a duty to Plaintiffs to supply correct information and not to supply
incorrect information to Plaintiffs.

4.41 Plaintiffs were unaware that the Defendant’s representations were not true and
acted in justifiable reliance on Defendant’s representations that the Asper and Moso plants were
suitable be grown in the parishes they were sold to be grown.

4.42 As a result of Plaintiffs’ reliance on Defendant’s representations, Plaintiffs were

directly and proximately damaged in an amount proven at the time of trial.
COUNT VIII
FRAUD

4.43 Plaintiffs reallege and incorporate by reference the allegations in the previous

paragraphs of this Complaint as though fully set forth herein.

4.44 Plaintiff and Defendant entered into contracts for the purchase and sale of quality

Asper and Moso plants.

14
Case 1:21-cv-21013-CMA Document 1 Entered on FLSD Docket 06/02/2020 Page 15 of 19

4.45 Defendant OnlyMoso represented to the Plaintiffs that the Asper and Moso plants
were good quality and would produce yields of a reasonable quantity, based upon past and
representations of future performance.

4.46 Defendant knew or should have known that the representations made above were
false when the Defendant made them. The false representations and actions/in actions of
Defendant enabled Defendant to receive the benefits of both the cost of the plants purchased and
Plaintiffs were not able to make yield as were represented and were therefore unable to receive

the expected monetary return from the Asper and Moso plants.

4.47 OnlyMoso knew or should have known, these representations to be false when
there were made, or Defendant engaged in conduct with the intent to either intentionally or
negligent defraud the Plaintiffs and made the above representations negligently or with reckless
disregard for their truth or falsity in that Defendant knew, or should have known, that their
actions would take from the Plaintiffs those monetary returns to which Plaintiffs were rightfully
entitled.

4.48 OnlyMoso made the representations mentioned above negligently, or
alternatively, intentionally with the specific intent and for the purpose of deceiving the Plaintiffs
and to induce the Plaintiffs into relying on the representations and purchase the Asper and Moso
plants and to grow the plants.

4.49 The Plaintiffs, either negligently or intentionally were induced to enter into the
contracts and purchase the Asper and Moso plants in good faith they based upon their reasonable
reliance on the representations made above.

4.50 Said reliance was reasonable under the circumstances in that the Plaintiffs trusted

OnlyMoso, and relied on Defendant’s previous representations, and expected to be treated fairly.

15
Case 1:21-cv-21013-CMA Document 1 Entered on FLSD Docket 06/02/2020 Page 16 of 19

COUNT IX
NEGLIGENT INTERFERENCE WITH PROSPECTIVE ECONOMIC OPPORTUNITIES
4.51 Plaintiffs reallege and incorporate by reference the allegations of the preceding

paragraphs of this Compiaint as though fully set forth here.

4.52 The action or actions of the Defendant OnlyMoso described herein resulted in the
negligent or willful tortuous interference with the plaintiffs’ rights of contracts, including with

their banks, finance companies and other financial entities.

4.53 OnlyMoso knew, or in the exercise of reasonable care should have known, that
the Plaintiffs would sustain damages through these actions and/or inactions, and therefore,
Defendant should be held liable for the damage caused by the interference with Plaintiffs

prospective economic opportunities.

COUNT X

TORTUOUS INTERFERENCE WITH BUSINESS RELATIONSHIPS

4.54 Plaintiffs reallege and incorporate by reference the allegations of the preceding

paragraphs of this Complaint as though fully set forth herein.

4.55 The actions or inactions of Defendant described herein resulted in the negligent or
willful tortuous interference with the Plaintiffs rights of contracts, including with banks, financial

companies and other financial institutions.

4.56 Defendant knew, or in the exercise of reasonable care should have known, that the
Plaintiffs would sustain damages through these actions and/or inactions, and therefore,
Defendant should be held liable for the damages caused by their intentional interference with

Plaintiffs’ prospective economic opportunities.

16
Case 1:21-cv-21013-CMA Document 1 Entered on FLSD Docket 06/02/2020 Page 17 of 19

COUNT XI

ATTORNEYS’ FEES

4.57 Plaintiffs reallege and incorporates by reference the allegations of the preceding
paragraphs of this Complaint as though fully set forth herein.

4.58 Plaintiffs allege that a result of the Defendant’s action as set forth in, Plaintiffs
were required to retain the service of counsel and agreed to pay counsel reasonable fees through

the trial of this matter and any appeal from a judgment entered herein.

4.59 Plaintiffs seek entry of judgment against OnlyMoso awarding Plaintiffs
reimbursement of their attorney fees as provided by the contracts entered into by and between
Plaintiffs and the Defendant and pursuant to La. C.C. article 1997 for bad faith breach of contract

or as otherwise provided by law.

COUNT XII
DAMAGES

4.60 Plaintiffs reallege and incorporate by reference the allegations of the preceding
paragraphs of this Complaint as though more fully set forth herein.

4.61 Plaintiffs demand specific and general damages which include without limitation
the following. compensatory damages for negligence, or alternatively, intentional economic loss
sustained as a result of the Asper and Moso plants in question including but not limited to the
following;

(a) Monies paid to OnlyMoso for the purchase of OnlyMoso’s bamboo;

(b) Costs and expenses incurred in connection with the planting and cultivation of the

bamboo;

17
Case 1:21-cv-21013-CMA Document 1 Entered on FLSD Docket 06/02/2020 Page 18 of 19

(c) Costs and expenses incurred in connection with the replacement of bamboo

plants;
(d) Costs of fertilizer, fuel, insurance provisions, labor, personal time and labor;

(e) Loss of use of Plaintiffs tangible physical property, consisting of its agricultural

fields, during the period the defective bamboo was being grown;
(f) Loss of profits;
(g) Mental and Emotional Distress

(h) Damage to reputation and lost goodwill.
4.62 Plaintiff's demand pre-judgment and pos- judgment interest from the date of loss

or alternatively from judicial demand.
COUNT XIll
DIRECT ACTION

4.63 At all material times hereinafter alleged, Defendant, ABC Insurance Company
provided a policy of insurance providing coverage to the acts and omissions of Defendant, issued
to Defendant, OnlyMoso USA CORP. in which said insurance company has undertaken to
satisfy and pay any and all claims for damages which Defendant may be legally liable to
Plaintiffs which policy insurers to the benefit of Plaintiffs therefore entitling Plaintiffs to
maintain this direct right of action against said ABC Insurance Company as the insurer of
Defendant and therefore also rendering the Defendant’s insurer ABC Insurance Company liable

to Plaintiffs in an amount to be shown at the time of trial herein.

18
Case 1:21-cv-21013-CMA Document 1 Entered on FLSD Docket 06/02/2020 Page 19 of 19

V. REQUEST FOR RELIEF

WHEREFORE, Plaintiffs, Henry Deshotel, Dry Bayou Enterprises, LLC, Jason Dutil,
Bret Hanchey and Jeff Hanchey and Bamboo Farm Enterprises, LLC, Blake McManus and Mark
Thompson, HASC Rentals, LLC and HASC Bamboo, LLC, and Plantation Trace Development,
LLC pray that the Defendants, OnlyMoso USA CORP. and ABC Insurance Company be cited to
appear and answer herein and, that plaintiffs be awarded damages in an amount determined by
the trier of fact plus reasonable and necessary attorney fees, pre-judgment and post-judgment
interest from the date due, or alternatively from judicial demand in the maximum amount
allowed by law, cost of court and for such other relief to which Plaintiffs may show themselves

justly entitled.

Respectfully submitted

/s/ Charles M, Rush

CHARLES M. RUSH (#02088) TA

TYLER RUSH (#38069)

202 Magnate Drive

Lafayette, LA 70508

Telephone: (337) 235-2425

Facsimile: (337) 235-4709

Email: cmrush‘@charlesmrushesq.com
Email: tyler@charlesmrushesg.com
Attorneys for Plaintiffs,

Henry Deshotel, Dry Bayou Enterprises,
LLC, Jason Dutil, Bret Hanchey And Jeff
Hanchey, and Bamboo Farm Enterprises,
LLC, Blake McManus And Mark
Thompson, HASC Rentals, LLC and HASC
Bamboo, LLC, and Plantation Trace
Development, LLC

19
